Fourth Court of Appeals
                                      San Antonio, Texas
                                 MEMORANDUM OPINION
                                         No. 04-19-00851-CR

                                        William James LUTZ,
                                              Appellant

                                                   v.

                                        The STATE of Texas,
                                              Appellee

                    From the 25th Judicial District Court, Guadalupe County, Texas
                                    Trial Court No. 18-0057-CR-B
                              Honorable Gary L. Steel, Judge Presiding

PER CURIAM

Sitting:          Sandee Bryan Marion, Chief Justice
                  Beth Watkins, Justice
                  Liza A. Rodriguez, Justice

Delivered and Filed: January 15, 2020

MOTION TO DISMISS GRANTED; APPEAL DISMISSED

           Appellant filed a motion to dismiss this appeal. The motion is granted, and this appeal is

dismissed. See TEX. R. APP. P. 42.2(a).

                                                    PER CURIAM

DO NOT PUBLISH